Citation Nr: 0817481	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  02-02 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to an effective date earlier than January 31, 
1994, for service connection for a seizure disorder, for the 
purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1972 to October 
1975.  He died in January 2000.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
dated in June 2000.   In a decision dated in May 2003, the 
Board denied the appeal.  The appellant then appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a 
single-judge memorandum decision dated in July 2007, Court 
set aside the Board's decision and remanded the case for 
further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court remanded this case so that the appellant could be 
provided with proper notification as required to satisfy the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the notice must also include 
information regarding disability ratings and effective dates.  

The Court determined that the Board relied on a combination 
of decisional and postdecisional documents which did not 
adequately show whether the appellant received adequate VCAA 
notice, and that, therefore, she was presumed not to have 
received adequate notice.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The Court further found that despite 
evidence of actual knowledge of the evidence necessary to 
substantiate her claim, it was not shown that the second and 
third elements of VCAA notice (i.e., notice of the 
information and evidence that VA will seek to provide, and 
notice of the information and evidence that the claimant is 
expected to provide) had been satisfied, or that the 
appellant had not been prejudiced as a result of the notice 
deficiencies.  Therefore, the Court set aside the Board's 
decision and remanded the case to provide VCAA-compliant 
notice.  Thus, the appellant must be provided with VCAA-
compliant notice that notifies her of all the required 
elements of her claims.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The appellant also argues that this should include secondary 
service connection.  Service connection may be granted on a 
secondary basis for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310(a).  Secondary service connection may also 
be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(c) (2007); see Allen v. 
Brown, 8 Vet. App. 374 (1995).  

With respect to the claim for DIC based under 38 U.S.C.A. §  
1318, the law provides that DIC is payable to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death were service-connected, when the veteran's 
death was not caused by his own willful misconduct, and at 
the time of his death, he was in receipt of or was entitled 
to receive compensation for service-connected disability that 
was continuously rated totally disabling by VA for a period 
of 10 or more years immediately preceding death.  38 U.S.C.A. 
§ 1318(b); 38 C.F.R. § 3.22(a).  The veteran died in January 
2000.  He was in receipt of a TDIU rating, based on a 
service-connected seizure disorder, from December 1994 until 
his death, a period of 5 years and 1 month.  

As to accrued benefits, the appellant claims entitlement to 
an effective date earlier than January 1994 for the grant of 
service connection for a seizure disorder, for accrued 
benefits purposes.  Periodic monetary benefits to which a 
veteran was entitled at the time of death, under existing 
ratings or decisions, or based on evidence in the file at the 
date of death, and due and unpaid, shall upon the death of 
the veteran be paid to certain survivors including his 
surviving spouse.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 
2007).  Evidence in the file at date of death means evidence 
in VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims folder on or before the date of death.  
38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet.App. 353 
(1993).

In general, where a claim for service connection is filed 
more than one year after separation from active service, the 
effective date for the grant of service connection and award 
of compensation benefits is the date of receipt of claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b) (West 2002); 38 C.F.R. § 3.400(b) (2007).  Where 
there has been a prior final denial, the effective date of an 
award of VA benefits, based on new and material evidence, 
must be based on the date the VA received the particular 
application for which the benefits were granted.  Washington 
v. Gober, 10 Vet. App. 391 (1997); 38 C.F.R. § 3.400(q), (r) 
(2007).  

The Board also observes that the January 2002 statement of 
the case did not include any law or regulations except for a 
citation to the pre-VCAA version of 38 C.F.R. § 3.159 (VA 
assistance in developing claims).  No law or regulations 
pertaining to the merits of the claims were provided.  This 
deficiency must also be cured before the case is returned to 
the Board.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the issues of 
(1) entitlement to service connection 
for the cause of the veteran's death; 
(2) entitlement to DIC under 
38 U.S.C.A. §  1318; and (3) 
entitlement to an earlier effective 
date for the grant of service 
connection for a seizure disorder for 
the purpose of accrued benefits.  

For the service connection for the 
cause of the veteran's death issue, the 
notice must include (1) a statement of 
the conditions, if any, for which a 
veteran was service connected at the 
time of his death; (2) an explanation 
of the evidence and information 
required to substantiate a DIC claim 
based on a previously service-connected 
condition; and (3) an explanation of 
the evidence and information required 
to substantiate a DIC claim based on a 
condition not yet service connected.  
This should include the requirements 
for secondary service connection, as 
secondary to (or aggravated by) 
service-connected seizure disorder.  
See 38 U.S.C.A. §§ 1110, 1112, 1113, 
1312; 38 C.F.R. §§ 3.303, 3.310, 3.312.  

For the claim for DIC under 38 U.S.C.A. 
§ 1318, the law provides that DIC is 
payable to a deceased veteran's 
surviving spouse in the same manner as 
if the veteran's death were service-
connected, when the veteran's death was 
not caused by his own willful 
misconduct, and at the time of his 
death, he was in receipt of or was 
entitled to receive compensation for 
service-connected disability that was 
continuously rated totally disabling by 
VA for a period of 10 or more years 
immediately preceding death.  38 
U.S.C.A. § 1318(b); 38 C.F.R. 
§ 3.22(a).  The veteran died in January 
2000.  He was in receipt of a TDIU 
rating, based on service-connected 
seizure disorder, from December 1994 
until his death, a period of 5 years 
and 1 month.  

For an earlier effective date for the 
grant of service connection for a 
seizure disorder, for accrued benefits 
purposes, periodic monetary benefits to 
which a veteran was entitled at the 
time of death, under existing ratings 
or decisions, or based on evidence in 
the file at the date of death, and due 
and unpaid, shall upon the death of the 
veteran be paid to certain survivors 
including his surviving spouse.  
38 U.S.C.A. § 5121(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.1000 (2007).  
Evidence in the file at date of death 
means evidence in VA's possession on or 
before the date of the beneficiary's 
death, even if such evidence was not 
physically located in the VA claims 
folder on or before the date of death.  
The effective date of an award of VA 
compensation benefits, based on a 
reopened claim, is the date of receipt 
of the new claim or the date 
entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q), (r) (2007).  

For all of the claims, the notice 
should include all required elements in 
a single document, including, in 
addition to the statutory requirements, 
notifying the appellant to provide VA 
with copies of any evidence relevant to 
the claims that she has in her 
possession, as well as information as 
to assigned ratings and effective 
dates.  

It is essential that the notice include 
the second and third statutory 
elements, i.e., (2) notice of the 
information and evidence that VA will 
seek to provide, and (3) notice of the 
information and evidence that the 
claimant is expected to provide, as 
these elements were singled out by the 
Court as deficient.   

2.  Thereafter, adjudicate the claims, 
in light of all evidence of record, 
including all evidence submitted since 
the January 2002 statement of the case.  
If any claim is denied, furnish the 
appellant and her attorney with a 
supplemental statement of the case 
(SSOC), which includes citation to the 
law and/or regulations pertaining to 
the issues on appeal.  (See paragraph 
1, above, for citations for each claim 
on appeal.)  After affording an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







							(continued on next page)
							



_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



